t c memo united_states tax_court peter t storaasli petitioner v commissioner of internal revenue respondent docket no filed date peter t storaasli pro_se robert v boeshaar for respondent memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies and additions to tax with respect to petitioner’s federal income taxes 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued addition_to_tax addition_to_tax year deficiency sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure -0- big_number petitioner did not file federal_income_tax returns for and as a result respondent determined the and income_tax deficiencies from information reported to him by third parties based on records petitioner submitted after the notices of deficiency were issued respondent recomputed the deficiencies and additions to tax as follows addition_to_tax addition_to_tax year deficiency sec_6651 sec_6654 dollar_figure -0- big_number dollar_figure -0- big_number dollar_figure -0- after additional concessions the issues for decision are whether petitioner had capital_gain from the sale of real_property in the taxable years and and if so the amount of that gain continued all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar 2petitioner concedes that in he received dollar_figure of interest_income and dollar_figure of capital_gain from the sale_or_exchange of stock whether petitioner is liable for additions to tax under sec_6651 for failure_to_file federal_income_tax returns whether petitioner is liable for additions to tax under sec_6654 for failure to pay estimated_taxes and whether the court should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts are incorporated herein by this reference petitioner resided in woodinville washington when the petition was filed in this case capital_gain on sale of real_property in petitioner sold real_estate located pincite market street kirkland washington hereinafter the market street property and rose point lane kirkland washington hereinafter the rose point lane property in petitioner also sold real_property located pincite3 167th avenue northeast woodinville washington hereinafter the hollywood hill lot on date petitioner met with appeals officer jeffrey sherrill and produced documentation establishing 3the notices of deficiency were mailed to petitioner on date the cost_basis of each property at issue the costs he incurred to purchase refinance and sell the properties and the expenditures he incurred for improvements he made to certain of the properties petitioner however did not provide the appeals officer with any documentation to substantiate any of the other expenses petitioner claimed with respect to the properties at issue after reviewing the information provided by petitioner respondent recomputed petitioner’s income_tax deficiencies for and the pertinent facts regarding petitioner’s ownership of each property and respondent’s revised position with respect to each property’s adjusted_basis and the gain petitioner recognized on each sale are set forth below market street property in date petitioner purchased the market street property for dollar_figure the market street property was a single- 4in addition to the three properties petitioner sold in and in date petitioner sold his interest in a time-share condominium for dollar_figure the time-share condominium was located at l-16-c ellowee manson washington hereinafter the ellowee time-share and petitioner had purchased it in date for dollar_figure after taking into account acquisition and disposition costs respondent determined that petitioner sustained a loss of dollar_figure on the sale of the ellowee time-share because respondent conceded that there is no deficiency in and petitioner did not dispute respondent’s determination with respect to the ellowee time-share property in his petition or trial memorandum or advance any arguments regarding the ellowee time-share at trial we do not decide any issues relating to petitioner’s taxable_year see rule b family residence that petitioner remodeled and converted into office space in date petitioner sold the property for dollar_figure respondent added dollar_figure for acquisition costs and dollar_figure the cost of capital improvements to petitioner’s cost_basis in the market street property in computing the amount_realized on the sale respondent subtracted dollar_figure from the sale price to account for selling costs using an adjusted sale price of dollar_figure and an adjusted_basis of dollar_figure respondent concluded that petitioner must recognize gain of dollar_figure on the sale of the market street property respondent did not include any of the following expenses which petitioner claims should increase the market street property’s adjusted_basis in computing petitioner’s gain 5petitioner testified that he used the office space to conduct his business of importing shoes and leather goods and that he never resided at the market street property 6petitioner originally claimed in his petition an amount of dollar_figure for capital improvements but he maintained in his trial memorandum and at trial that he incurred expenses of dollar_figure to improve the market street property we assume therefore that petitioner has waived any argument regarding the difference between the two figures item cost maintenance for mos at dollar_figure mo dollar_figure utilities for mos big_number mortgage interest for mos big_number insurance for mos big_number property taxes for mos big_number personal labor of hrs at dollar_figure hr big_number payment to settle asbestos claim big_number remodeling expenses in excess of dollar_figure big_number respondent disallowed any deductions or basis adjustments for these items on the grounds that petitioner failed to substantiate the expenses or establish that they were incurred in the course of his trade_or_business rose point lane property in date petitioner purchased the rose point lane property for dollar_figure in date petitioner sold the property for dollar_figure the rose point lane property was a waterfront residence in which petitioner and his spouse resided from date through date respondent increased petitioner’s cost_basis in the rose point lane property by dollar_figure for certain acquisition costs and dollar_figure for costs related to refinancing the property and decreased the basis by dollar_figure to account for deferred gain from the sale of petitioner’s previous residence in computing the 7petitioner purchased his previous residence located pincite 4th ave s kirkland washington in date for dollar_figure and petitioner sold it in date for dollar_figure in computing petitioner’s gain on the sale of the residence respondent increased petitioner’s basis by dollar_figure for acquisition continued amount_realized on the sale respondent subtracted dollar_figure from the sale price to account for selling costs using an adjusted sale price of dollar_figure and an adjusted_basis of dollar_figure respondent concluded that petitioner must recognize gain of dollar_figure on the sale of the rose point lane property respondent did not include any of the following expenses which petitioner claims should increase the adjusted_basis of the rose point lane property in computing petitioner’s gain item cost landscaping and repairs dollar_figure maintenance for mos at dollar_figure mo big_number refinancing expenses three times big_number big_number mortgage interest insurance for mos big_number property taxes for mos big_number personal labor of hrs at dollar_figure hr big_number settlement charges for utilities respondent concluded that the costs petitioner allegedly incurred for landscaping and repairs maintenance utilities and personal labor did not constitute capital improvements that must be added to the property’s basis respondent disallowed any basis continued costs and adjusted the sale price downward by dollar_figure to account for disposition costs 8in the petition petitioner claimed he incurred improvement expenses of dollar_figure but he did not argue in his trial memorandum at trial or in his posttrial memoranda that he was entitled to any deductions or basis adjustments for improvements petitioner also failed to produce any evidence on this point at trial we conclude therefore that petitioner has abandoned this argument see 87_tc_56 adjustments for the remaining expenses for lack of substantiation hollywood hill lot in date petitioner purchased two adjacent parcels of real_property one of which had a home situated on it for dollar_figure petitioner and his spouse resided in the home located pincite9 167th avenue northeast woodinville washington after selling the rose point lane property petitioner improved the empty lot adjacent to the home the hollywood hill lot by constructing a fence around the property in date petitioner sold the hollywood hill lot for dollar_figure respondent concluded that petitioner’s cost_basis in the hollywood hill lot was dollar_figure approximately percent of the total purchase_price of both lotsdollar_figure respondent added to petitioner’s cost_basis dollar_figure which represented percent of the costs incurred in the purchase of both lots and dollar_figure for the cost of constructing a fence on the hollywood hill lot in computing the amount_realized on the sale respondent subtracted dollar_figure from the sale price to account for selling costs using 9the cost of purchasing the residence taking into account dollar_figure of acquisition costs was dollar_figure 10the parties stipulated that respondent had determined that petitioner’s basis in the hollywood hill lot was dollar_figure and that it wa sec_25 percent of the combined purchase_price of the two adjacent lots in fact the amount respondent allowed as basis is dollar_figure percent of the combined purchase_price an adjusted sale price of dollar_figure and an adjusted_basis of dollar_figure respondent concluded that petitioner must recognize gain of dollar_figure on the sale of the hollywood hill lot respondent did not include the following expenses which petitioner claims should increase the adjusted_basis of the hollywood hill lot in computing petitioner’s gain on the sale item cost settlement charges for property taxes due dollar_figure maintenance for mos at dollar_figure mo big_number personal labor of hrs at dollar_figure hr big_number property taxes for mos big_number 1according to petitioner the maintenance performed on the hollywood hill lot was routine such as mowing and was not part of the development of the property for ultimate resale respondent disallowed any deduction or basis_adjustment for the 11in the petition petitioner also claimed expenses of dollar_figure for mortgage interest and dollar_figure for improvements but he did not argue that he was entitled to any deductions or basis adjustments for these expenses in his trial memorandum at trial or in his posttrial memoranda we conclude therefore that petitioner has abandoned these arguments see leahy v commissioner supra petitioner argued for the first time at trial that in addition to the cost of the fence which respondent added to the property’s adjusted_basis he expended approximately dollar_figure for the services of the engineer who designed a septic system for the hollywood hill lot which was never installed petitioner offered no documentary_evidence to substantiate the expense did not otherwise amend his petition to reflect any change in the nature or amount of the expenses he claims and did not present any arguments regarding the expenses in his posttrial memoranda as a result we do not consider petitioner’s argument settlement charges for property taxes because petitioner failed to substantiate the expense and respondent disallowed any adjustments for the remaining items petitioner’s failure_to_file income_tax returns and related correspondence petitioner failed to file federal_income_tax returns for and on date petitioner mailed an page letter to the department of the treasury in washington d c requesting that it provide him with the taxing statutes that impose on him any federal_income_tax liability or require him to file a federal_income_tax return the letter also contained typical tax-protester arguments regarding the constitutionality of the federal tax laws and quotations from the code income_tax regulations and caselaw relating to the authority of the federal government to impose an income_tax on date petitioner mailed the same letter requesting the taxing statutes to the internal revenue service’s irs ogden utah office on date respondent sent petitioner a 30-day notice stating that the irs had not received petitioner’s federal_income_tax return in the letter respondent also proposed an income_tax deficiency and additions to tax for petitioner’s taxable_year and advised petitioner of the code sections that required him to file a return and provide certain information to the irs in response to respondent’s 30-day notice on date petitioner mailed to the irs’s ogden utah office another copy of the letter requesting the taxing statutes in addition petitioner mailed a 15-page letter dated date to the irs’s ogden utah office requesting an administrative appeal and reiterating his tax-protester arguments by letter dated date respondent informed petitioner that the u s supreme court has consistently held that the federal_income_tax laws are constitutional and that persons who fail to comply with those laws may be subject_to civil and criminal penalties in addition respondent notified petitioner of respondent’s intent to issue notices of deficiency for petitioner’s and taxable years on date respondent issued three separate notices of deficiency for petitioner’s and taxable years because petitioner had not filed federal_income_tax returns or produced any basis documentation before respondent issued the notices of deficiency respondent computed the gain petitioner must recognize on the sale of each property without allowing petitioner any basis in the properties at issue petitioner’s conduct during litigation on date the petition in this case was filed in the petition petitioner contested the notices of deficiency for and and included several pages of typical tax- protester arguments on date respondent filed a motion to strike portions of the petition on the grounds that it contained immaterial frivolous and nonjusticiable arguments and that it did not contain clear and concise assignments of error or lettered statements of the facts upon which to base assignments of error as required by rule b and on date we granted respondent’s motion to strike by letter dated date respondent advised petitioner that he considered several of the arguments in the petition to be immaterial and frivolous and that he would request that the court award damages under sec_6673 in an amount not to exceed dollar_figure if petitioner persisted at trial in advancing groundless arguments that did not pertain to the amount of tax due on date at the beginning of trial respondent’s motion for sanctions under sec_6673 was filed we reserved ruling on the motion and address it in the opinion that follows at trial we warned petitioner on several occasions that we would not entertain any arguments at trial or on brief regarding the source of the federal taxing authority or the basis for respondent’s contention that income from the sale of property is taxable under the laws of the united_states we further explained to petitioner that personal labor is neither includable in basis nor deductible as an expense that any arguments regarding the tax treatment of personal labor are frivolous inappropriate and a waste of time and that we would consider any such arguments in deciding the motion to impose sanctions under sec_6673 following the trial we directed the parties to prepare and submit a supplemental stipulation of facts and to address the application of sec_1034 although the supplemental stipulation of facts makes no mention of sec_1034 and neither party made any arguments regarding sec_1034 in their posttrial memoranda we address the effect of sec_1034 on petitioner’s sale of property in the opinion that follows because sec_1034 affects the computation of gain from the sale of petitioner’s rose point lane property on date petitioner’s posttrial memorandum was filed in the posttrial memorandum petitioner argued that respondent has refused at all times verbally or upon documents to set forth any laws which authorizes sic him to take the actions or make claims for his process of income_tax assessments and that it is self evident that nothing within the language of the respondent’s supplemental stipulations of facts is based upon any united_states tax law statutes or regulations petitioner also continued to advance arguments regarding the tax treatment of personal labor in his posttrial memorandum on date we filed petitioner’s answering posttrial memorandum which contained pages of tax-protester arguments similar to those that he had been warned against making at trial and which had been stricken from his petition opinion i income from petitioner’s sale of real_property a gain from the sale of real_property in general gross_income means all income from whatever source derived including gains derived from dealings in property sec_61 gain from the sale of property is defined as the excess of the amount_realized on the sale of the property over the adjusted_basis of the property sold or exchanged sec_1001 sec_1_61-6 income_tax regs the amount_realized is the sum of any money received plus the fair_market_value of any other_property received reduced by the expenses of selling the property sec_1001 12_tc_235 affd 180_f2d_140 8th cir sec_1011 provides that a taxpayer’s adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property shall be its cost adjusted to the extent provided by sec_1016 see also sec_1012 under sec_1016 the basis_of_property must be adjusted for expenditures receipts losses or other items properly chargeable to capital_account the cost of improvements and betterments made to a taxpayer’s property are among the items properly chargeable to capital_account sec_1_1016-2 income_tax regs a taxpayer is also required to keep permanent books of account or records that are sufficient to establish the amount of gross_income deductions and other information required to be shown on an income_tax return sec_6001 sec_1_6001-1 income_tax regs the commissioner’s determination is presumed correct the taxpayer has the burden of proving the adjusted_basis of his propertydollar_figure rule a 290_us_111 b sec_1034 section provides for nonrecognition of gain on the sale of a principal_residence if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer’s adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer’s cost of purchasing the new residence 12petitioner has not established that he meets the requirements of sec_7491 and therefore the burden_of_proof does not shift to respondent sec_1034 applies to the sale_or_exchange of a principal_residence occurring on or before date sec_1034 was repealed by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_839 the adjusted_sales_price is the amount_realized reduced by expenses for work performed on the old residence to assist in its sale sec_1034 sec_1 b income_tax regs the amount_realized is the consideration received with respect to the old residence reduced by selling_expenses sec_1 b income_tax regs the taxpayer’s cost of purchasing the new residence includes commissions and other purchasing expenses sec_1 c i income_tax regs in addition the basis of the new residence must be reduced by the amount of any gain on the sale of the old residence that is not recognized pursuant to sec_1034 sec_1034 c petitioner’s arguments petitioner argues that for purposes of calculating the amount of gain if any he must recognize on the sale of each property he is entitled to increase his adjusted_basis in each property for expenses related to his ownership and use of the properties other than petitioner’s own testimony the only evidence petitioner offered to substantiate the expenses respondent disallowed were the settlement statements from the purchase and sale of each property and various receipts for improvements he made to the market street property and the hollywood hill lot these settlement statements and receipts however do nothing more than affirm respondent’s revised position as to each property’s adjusted_basis and sale price petitioner made no effort whatsoever at trial to prove the existence or amount of the expenses he argues should be added to each property’s adjusted basisdollar_figure in the absence of any corroborating evidence we are not required to accept petitioner’s self-serving testimony 87_tc_74 further the failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party’s adversary may be a ground for deciding the issue against that party rule b in addition petitioner cites no authority to support his position that the expenses he allegedly incurred for landscaping routine maintenance and repairs utilities and insurance with respect to either the rose point lane property or hollywood hill lot may be added to the adjusted_basis of either property petitioner did not prove that these expenses were for permanent improvements that have a useful_life or that they increased the value of the property substantially beyond the taxable years in question sec_263 sec_1016 sec_1_263_a_-1 and -2 income_tax regs consequently there is no basis for concluding that the expenses claimed by petitioner were capital expenditures 14petitioner did not allege alternatively or prove that any of the expenses in question were business_expenses deductible under sec_162 that may be added to the adjusted_basis of either property and recovered upon sale with respect to petitioner’s argument that the cost of his personal labor should increase his adjusted_basis in the properties at issue no provision of the code authorizes an increase in basis for the cost of a taxpayer’s personal labor and we have consistently held that the cost of a taxpayer’s personal labor shall not be considered in computing adjusted_basis regardless of whether the property is held_for_the_production_of_income or as a principal_residence cox v commissioner tcmemo_1982_667 bayly v commissioner tcmemo_1981_549 erwin v commissioner tcmemo_1978_10 miller v commissioner tcmemo_1975_8 consequently we reject petitioner’s argument d basis_adjustment under sec_1034 respondent concluded that petitioner must recognize gain of dollar_figure on the sale of the rose point lane property in arriving at that figure respondent adjusted petitioner’s cost_basis in the rose point lane property to account for acquisition and refinancing costs and deferred gain from the sale of petitioner’s previous residence and adjusted the sales_price to account for the cost of selling the property because petitioner reinvested a portion of the sale proceeds from the rose point lane property in a new residence however petitioner must recognize gain on the sale of the rose point lane property only to the extent that its adjusted_sales_price exceeds the cost of purchasing the residence adjacent to the hollywood hill lot sec_1034 the adjusted_sales_price of the rose point lane property was dollar_figure and the cost of purchasing the residence adjacent to the hollywood hill lot was dollar_figure see sec_1034 sec_1 b and c i income_tax regs the adjusted sale price of the old residence exceeds the cost of purchasing the new residence by dollar_figure we conclude therefore that pursuant to sec_1034 petitioner must recognize gain on the sale of the rose point lane property in the amount of dollar_figure e conclusion petitioner has failed to produce any evidence to prove the existence or amount of the expenses he argues should be added to each property’s adjusted_basis or to prove that respondent’s revised adjusted_basis calculations were in error we conclude therefore that upon selling the properties at issue petitioner is not entitled to recover any expenses in excess of those 15accordingly petitioner’s basis in his new residence must be reduced by dollar_figure the amount of unrecognized_gain on the sale of the rose point lane property sec_1034 because petitioner did not sell the home next to the hollywood hill lot the unrecognized_gain from the sale of the rose point lane property does not affect respondent’s conclusion that petitioner must recognize gain of dollar_figure on the sale of the hollywood hill lot allowed by respondent as adjustments to basis based on the court’s review of the evidence however we further conclude that petitioner is entitled to an adjustment under sec_1034 with respect to the rose point lane property consequently we hold that petitioner realized and must recognize capital_gain of dollar_figure dollar_figure and dollar_figure on the sale of the market street property rose point lane property and hollywood hill lot respectively ii sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 because he failed to file returns for the taxable years and dollar_figure petitioner argues that he did not file returns for these years because the irs did not provide him with the statutory provisions he requested indicating the tax_rate and type of tax he was required to pay and that without such information he would be in danger of filing a fraudulent return petitioner further argues that the irs’s date letter informing him that the tax laws are constitutional was generic did not pertain to him personally and did not address the questions he had presented to 16because respondent has now conceded that petitioner does not owe any income_tax deficiency or addition_to_tax for we do not address respondent’s original determination the irs in his protest letters finally petitioner asserts that based on his research of the code no tax statute applies to him sec_6651 imposes an addition_to_tax for failure_to_file a return in the amount of percent of the tax_liability required to be shown on the return for each month during which such failure continues but not exceeding percent in the aggregate unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see sec_6651 469_us_241 38_f3d_440 9th cir harris v commissioner tcmemo_1998_332 respondent has met his burden of production under sec_7491 because petitioner admits and the record clearly establishes that petitioner failed to file his and income_tax returns consequently petitioner is obligated to prove that he is not liable for the addition_to_tax under sec_6651 because petitioner introduced no evidence of any legitimate reason for his failure_to_file timely returns we sustain respondent’s determination that petitioner is liable for the sec_6651 additions to tax for and iii sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual sec_6654 sets forth the amount of the required estimated_tax payments an individual must make to avoid the addition_to_tax imposed by sec_6654 respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for the taxable years and petitioner contends that since the repeal of former sec_6015 in there is no authority to impose an addition_to_tax for failure to make estimated_tax payments but makes no other argument regarding the application of sec_6654 we rejected an identical argument in rogers v commissioner tcmemo_2001_20 affd without published opinion 281_f3d_1278 5th cir former sec_6015 required individual taxpayers to file annual declarations of estimated income_tax in certain circumstances and was repealed by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_792 for taxable years beginning after the obligation to make estimated_tax payments and the addition_to_tax for underpayment of the estimated_tax remained in effect however for subsequent taxable years pursuant to sec_411 and sec_412 of defra stat which consolidated the rules pertaining to the payment of estimated income_tax into sec_6654 petitioner admits that he failed to make any payments of estimated_tax for or and no exception relieving him of liability for the sec_6654 addition_to_tax applies consequently we hold petitioner liable for the sec_6654 additions to tax iv sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 114_tc_136 citing 791_f2d_68 7th cir petitioner’s arguments regarding the constitutionality of the federal tax laws the authority of the federal government to impose an income_tax and the tax treatment of personal labor are contrary to well-established law we shall not address these assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir although we struck similar tax-protester arguments from the petition and repeatedly admonished petitioner at trial that by making these arguments he risked incurring a monetary penalty petitioner insisted on pursuing such frivolous and groundless arguments at trial and ignored the court’s warnings in drafting his posttrial memoranda by making the arguments petitioner has unduly wasted the time and resources of this court see smith v commissioner tcmemo_2000_290 petitioner’s conduct deserves an appropriate sanction accordingly we shall require petitioner to pay to the united_states a penalty under sec_6673 of dollar_figure to reflect the foregoing and concessions of the parties an appropriate order will be issued granting respondent’s motion for sanctions and an appropriate decision will be entered under rule
